Citation Nr: 0618307	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-32 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis B.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to residuals of shell fragment wounds 
(SFW) of the chest with retained foreign bodies.

3.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The issues of entitlement to a compensable evaluation for 
hepatitis B, and entitlement to service connection for a 
heart disability, claimed as secondary to a SFW of the chest 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

At his Travel Board hearing the veteran raised the issue of 
entitlement to an increased rating for his residuals of a SFW 
of the chest.  This issue is referred to the RO for 
appropriate development and adjudication.


FINDING OF FACT

The veteran has withdrawn his claim seeking service 
connection for cirrhosis of the liver.

CONCLUSION OF LAW

The veteran having withdrawn his appeal of the claims for 
service connection for cirrhosis of the liver, there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to this claim; the appeal of this 
issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the travel Board hearing on February 15, 2006 the veteran 
withdrew his claim for service connection for cirrhosis of 
the liver.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  Except for appeals 
withdrawn on the record at a hearing, the withdrawal of an 
appeal must be in writing.  See 38 C.F.R. § 20.204(b); Hanson 
v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  In this case, the veteran 
withdrew his appeal of the note issue at the hearing.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the appeal seeking 
service connection for cirrhosis of the liver is dismissed.


ORDER

The appeal of the claim for service connection for cirrhosis 
of the liver is dismissed.




REMAND

The veteran has been awarded Social Security Disability.  The 
RO must attempt to obtain all evidence available from the 
Social Security Administration.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the Social 
Security Administration and obtain all 
medical records and other evidence 
available relating to the veteran's claim 
for Social Security benefits.  The RO 
should request all medical records and 
copies of all adjudications.  If no such 
records are available, the RO should 
obtain written confirmation of that fact 

2.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


